Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on May 5, 2022, the specification and title were amended.  Claims 1, 3, 4, 5, and 7 were amended, new claim 8 was added, and claims 2 and 6 were cancelled.  
In accord with a Supplemental Amendment filed on June 27, 2022, claims 1, 3, 4, 5, 7, and 8 were amended.
Claims 1, 3, 4, 5, 7, and 8 are currently pending, of which claim 1 is an independent claim. 
Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
JP-2015105799-A to Nabeshima et al. (“Nabeshima”) describes An air conditioning system 100 in FIG. 1 including air conditioners 10a, 10b, ... having an indoor temperature sensor for detecting temperature of rooms 30a, 30b, ...; a portable terminal 50 which a user of the air conditioners 10a, 10b, ... carries; and an information intermediation device which allows the air conditioners 10a, 10b, ... and the portable terminal 50 to exchange information by utilizing a public line 80. Abstract.  In Paragraph [0025], Nabeshima describes indoor units 11a, 11b, ... and the outdoor units 12a, 12b, ... are connected via refrigerant pipes, and form a refrigerant circuit including a compressor, a heat exchanger, etc.  A controller 13 operates the air conditioners 10a, 10b,... According to the operation command to the air conditioners 10a, 10b,. It controls, that is, controls the operation of a compressor or the like included in the refrigerant circuit. Paragraph [0028] and FIG. 2.  The controller 13 transmits, to adapters 20a, 20b,..., Data indicating the contents of the operation command for the air conditioners 10a, 10b,. Data indicating the content of the operation command means start / stop of operation of the air conditioners 10a, 10b, ..., operation mode (cooling mode, heating mode, air blowing mode, etc.), set temperature, ON of high temperature prevention function described later / OFF setting etc. Paragraph [0029] However, Nabeshima would not be combinable with the cited art of record, as it is not teaching that upon satisfaction of a predetermined malfunction condition indicating that any of the external controllers functioning as the sub controllers cannot receive the operation command, each of the external controllers functioning as the sub controllers is configured to determine whether or not the malfunction condition is satisfied.  Rather, solely a master instructing means performs the detection of a defect and an assignment of a master device.  The description of Nabeshima would not enable a person of ordinary skill in the art to implement each of the external controllers to be configured to determine whether or not the malfunction is satisfied indicating that any of the external controllers functioning as the sub controllers cannot receive the operation command.  
JP-2011058743-A to Yoshimura et al. (“Yoshimura”) describes an air conditioner that cooperates and controls other air conditioners in an air conditioner network to which a plurality of air conditioners are connected so that the power consumption of the entire air conditioner or the amount of power consumed for a predetermined period is maintained below a predetermined value. Yoshimura describes in Paragraph [0020] that a master instructing means for instructing whether the device is a slave device, a transmitting means for transmitting the set temperature information of the own device to another master air conditioning device when the master instructing device is instructed to be a slave device, and a master. Yoshimura describes in Paragraph [0114] that in the device network of the first embodiment, the role of the master is acquired from another air conditioner or transferred to another air conditioner in accordance with the operation of the air conditioner. Thereby, even if the air conditioner 1 becomes defective, it is possible to avoid a situation in which all of the air conditioners in the air conditioner network cannot be used by the air conditioning device 2 or the air conditioner 3 performing the cooperative control as a master.  However, Yoshimura would not be combinable with the cited art of record, as it is not teaching that upon satisfaction of a predetermined malfunction condition indicating that any of the external controllers functioning as the sub controllers cannot receive the operation command, each of the external controllers functioning as the sub controllers is configured to determine whether or not the malfunction condition is satisfied.  Rather, solely a master instructing means performs the detection of a defect and an assignment of a master device.  The description of Yoshimura would not enable a person of ordinary skill in the art to implement each of the external controllers to be configured to determine whether or not the malfunction is satisfied indicating that any of the external controllers functioning as the sub controllers cannot receive the operation command.  
US Patent Publication No. 2018/0356115 A1 to Koizumi et al. (“Koizumi”) describes in Paragraph [0079] the master remote control device 10 and slave remote control devices 20 are connected by the connecting lines 2 using the first communication system, allowing the master remote control device 10 to control the air-conditioning apparatuses 30 connected to the slave remote control devices 20.   In Paragraph [0080], Koizumi describes that an additional air-conditioning apparatus 30 can be installed by interconnecting the master remote control device 10 and the slave remote control devices 20. Therefore, even in an air-conditioning system not having a mechanism for connecting air-conditioning apparatuses with a common bud, an additional air-conditioning apparatus can be installed easily.  In Paragraph [0081] it is described that the master remote control device 10 can communicate with the slave remote control devices 20 using the first communication system, thus, making it possible to increase the number of air-conditioning apparatuses 30 controllable by a single remote control device, while maintaining a conventional system.
US Patent Publication No. 2008/0095046 A1 to Jang (“Jang”) describes in Paragraph [0011] an apparatus for detecting a communication abnormality in a multi-type air conditioner by performing data communication with peripheral devices, the peripheral devices including an outdoor unit, a plurality of indoor units, a repeater and a wired remote controller.  The apparatus includes a level converter for serving as an interface to allow multiplex communication between the apparatus and the peripheral devices; and an abnormality detector connectable with the peripheral devices from a remote site through the level converter.  The abnormality detector detects a communication abnormality in the peripheral devices by automatically changing an operation mode thereof into a slave or master mode depending on whether an operation mode of each of the peripheral devices connected thereto is the master or slave mode.  However, Jang would not be combinable with the cited art of record, as it is not teaching that upon satisfaction of a predetermined malfunction condition indicating that any of the external controllers functioning as the sub controllers cannot receive the operation command, each of the external controllers functioning as the sub controllers is configured to determine whether or not the malfunction condition is satisfied.  Rather, solely an abnormality detector connectable to all of the apparatus and peripheral devices performs the abnormality and an assignment of a master device.  The description of Jang would not enable a person of ordinary skill in the art to implement each of the external controllers to be configured to determine whether or not the malfunction is satisfied indicating that any of the external controllers functioning as the sub controllers cannot receive the operation command.  
US Patent Publication No. 2019/0207810 A1 to Seely et al. (“Seely”) describes procedures for monitoring and diagnostics of electrical equipment of a plant based on analysis of a data network. Paragraph [0007] Seely describes includes include a high-level controller, a low-level controller, and a low-level control mechanism. Paragraph [0008] The low-level controller is in communication with the high-level controller via a network through a communications network connection. The low-level controller is configured to receive, via the network connection, high-level control references from the high-level controller. The low-level controller is further configured to generate low-level control references for a hardware asset based at least in part on the high-level control references. The low-level controller is configured to facilitate control of the hardware asset in response to detecting a loss of the network connection. The low-level control mechanism is associated with the low-level controller and configured to adjust the low-level control references in response to the loss of the network connection. An output of the high-level controller can be used as a reference signal (input) for the lower controller. Paragraph [0023] The control logic can be accounting for the possibility that the network connection between the high-level controller and the low-level controller can be severed and prevent actuators under control from being significantly impacted by the outage. When splitting the control logic across multiple controllers, techniques need to be employed for allowing communications between different parts of the control logic, which also account for the chance of loss-of-communication between controllers.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an air conditioning system comprising: air conditioners each including a refrigerant circuit configured to achieve a refrigeration cycle and a corresponding one of internal controllers configured to control operation; and external controllers provided one by one correspondingly to the air conditioners and each communicably connected to one of the internal controllers in a corresponding one of the air conditioners, wherein each of the external controllers is configured to execute a command generating operation of individually generating an operation command to the corresponding one of the air conditioners, each of the internal controllers in each of the air conditioners is configured to control operation of a corresponding one of the air conditioners in accordance with the operation command received from one of the external controllers connected to the corresponding one of the internal controllers, the external controllers are configured to communicate with each other to constitute an external control system, the external control system is configured to cause one of the external controllers to function as a master controller configured to execute the command generating operation and transmit the operation command generated through the command generating operation to the corresponding one of the internal controllers in the corresponding one of the air conditioners and remaining ones of the external controllers, and cause the remaining ones of the external controllers, other than the one of the external controllers functioning as the master controller, to function as sub controllers, each configured to, without executing the command generating operation, transmit the operation command received from the one of the external controllers functioning as the master controller to the corresponding one of the internal controllers in the corresponding one of air conditioners, the external control system is further configured to, “upon satisfaction of a predetermined malfunction condition indicating that any of the external controllers functioning as the sub controllers cannot receive the operation command, cause one of the external controllers functioning as the sub controllers to switch to become the master controller, and cause remaining ones of the external controllers, other than the one of the external controllers functioning as the master controller upon satisfaction of the malfunction condition and the one of the external controllers switched to the master controller due to satisfaction of the malfunction condition, to remain functioning as the sub controllers, and cause the switched master controller to execute the command generating operation and transmit the operation command generated through the command generating operation to the remaining ones of the external controllers functioning as the sub controllers, and cause each of the remaining ones of the external controllers functioning as the sub controllers to transmit the operation command received to the corresponding one of the internal controllers in the corresponding one of air conditioners, wherein each of the external controllers functioning as the sub controllers is configured to determine whether or not the malfunction condition is satisfied.”
As dependent claims 3, 4, 5, 7, and 8 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-5 and corresponding description.
The prior art made of record include JP-2015105799-A to Nabeshima et al.; JP-2011058743-A to Yoshimura et al.; US Patent Publication No. 2018/0356115 A1 to Koizumi et al.; US Patent Publication No. 2008/0095046 A1 to Jang; US Patent Publication No. 2019/0207810 A1 to Seely et al.; US Patent Publication No. 2018/0225244 A1 to Dorneanu et al.; and US Patent Publication No. 2020/0050161 A1 to Noboa.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M. CHOI/Patent Examiner, Art Unit 2117